                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. 5:20-CV-28-D


ANDREA BIGELOW, individually and                 )
on behalf of all others similarly situated,      )
                                                 )
                                  Plaintiff,     )
                                                 )
                     v.                          )                    ORDER
                                                 )
SYNEOS HEALTH, LLC,                              )
                                                 )
                                  Defendant.     )


       On October 7, 2019, Andrea Bigelow (''plaintiff'' or "Bigelow'') filed a class action complaint

in the United States District Court for the Middle District of Florida against Syneos Health, LLC

("defendant" or "Syneos"), alleging both interference and retaliation in violation of the Family

Medical Leave Act ("FMLA"), 29 U.S.C. § 2601 et.~' and its implementing regulations [D.E. 1].

On January 23, 2020, the Middle District of Florida transferred the action to this district [D.E. 17].

On February 7, 2020, Syneos filed a partial motion to dismiss and to strike the class claims and a

supporting memorandum [D.E. 20, 21]. On March 13, 2020, Bigelow moved for leave to file an

amended complaint and filed a supporting memorandum [D.E. 24, 25]. On March 26, 2020, Syneos

responded in opposition [D.E. 26]. As explained below, the court grants Syneos's partial motion to

dismiss, dismisses Bigelow's FMLA interference claim, strikes Bigelow's class claims, and denies

as futile Bigelow's motion to amend.

                                                 I.

       Bigelow is a resident of St. Johns County, Florida. See Compl. [D.E. 1] ,r 11. Bigelow

telecommutes from her home in St. Johns County for her job as a Clinical Operations Lead at



           Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 1 of 11
Syneos. See id. at ft I 0-11. Syneos is a "biopharmaceutical solutions organization" that employs

22,000 employees globally. Id. at ft 8-9 (quotation omitted). Bigelow has worked for Syneos since

July 10, 2017, and reports to Syneos's headquarters in North Carolina. See id. at ft 10-11.

          From April 1, 2019, through May 29, 2019, Bigelow used F:MLA leave due to the birth of

her child. See id. at ,r 14. At the end of her F:MLA leave, Bigelow ''returned to work without

consequence at that time, and commenced her job duties and responsibilities without issue." Id. at

,r 15. In August 2019, Bigelow "discovered that [Syneos] promoted one ofher male peers, who had
not recently utilized F:MLA, into a position of Senior Clinical Operations Lead." Id. at ,r 16. She

believes that she was as qualified, if not more qualified, than this peer. See id. at ,r 17. On August

30, 2019, Syneos management told Bigelow that, per company policy, employees are ineligible for

promotions that occur during their F:MLA leave. Id. at ,r 19. According to Bigelow, Syneos

management "corroborated that [Syneos] uniformly and negatively considered its employees' use

of F:MLA leave ill making promotion decisions, pay decisions, and/or taking adverse employment

actions against with regard to its employees." Id. at ,r 20.

          On September 9, 2019, Bigelow emailed Syneos management and asked management to

describe other factors besides F:MLA leave that led to her failure to receive a promotion. See id. at

,r 24.   On September 13, 2019, Bigelow and Syneos management met for a second time. See id. at

,r 25. Syn.cos management confirmed Syneos's policy concerning F:MLA leave and promotion.         See

id. at ,r 26. Bigelow notified Syneos management "that it was illegal for management to use her

F:MLA against her as part of the promotion process." Id. at ,r 27. On September 27, 2019, the

Syneos's Human Resources Manager confirmed this policy. See id. at ,r 28. On October 7, 2019,

Bigelow filed suit. See id.



                                                  2

             Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 2 of 11
        Bigelow makes two claims under the FMLA and asserts them as part of a proposed class

action. First, Bigelow alleges FMLA interference because Syneos negatively considered her FMLA

leave in an employment decision. See id. at ft 43-48. Second, Bigelow alleges FMLA retaliation

because Syneos considered her FMLA leave when it failed to promote her. See id. at ft 49-55.

Bigelow seeks, inter aliil, class certification, compensatory damages, liquidated damages, interest,

reasonable attorneys' fees, and costs. See id. at 9.

                                                  II.

        A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); BellAtl. Con,. v. Twombly, 550 U.S. 544, 554-

63 (2007); Coleman v. Md. Court of Ap_peals, 626 F.3d 187, 190 (4th Cir. 2010), affg, 566U.S. 30

(2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6)

motion, a pleading ''must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly. 550 U.S. at

570; Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to the [nonmoving party]." Massey v. Ojaniit, 759

F.3d 343,352 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of Charlottesville, 708

F.3d549, 557 (4thCir.2013), abrogatedonothergroundshyReed v. Town of Gilb~ 576U.S.155

(2015). A court need not accept as true a complaint's legal conclusions, ''unwarranted inferences,

unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation omitted); see~

556 U.S. at 678-79. Rather, a plaintiff's factual allegations must ''nudge[] [her] claims," Twombly.

550 U.S. at 570, beyond the realm of ''mere possibility'' into ''plausibility." Iqbal, 556 U.S. at

678-79.



                                                   3

            Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 3 of 11
        When evaluating a motion to dismiss, a court considers the pleadings and any materials

"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637 F.3d43S, 448 (4th Cir. 2011); see Fed. R. Civ. P. lO(c); Goines v. Valley Cmty. Servs. Bd., 822

F.3d 1S9, 166 (4th Cir. 2016); Thompsonv. Greene,427F.3d263,268 (4th Cir. 200S). Acourtmay

also consider a document submitted by a moving party if it is "integral to the complaint and there

is no dispute about the document's authenticity." Goines, 822 F.3d at 166. Additionally, a court

may take judicial notice of public records without converting the motion to dismiss into a motion

for summary judgment. See, e.g., Fed. R. Evid. 201; Tellabs, Inc. v. Mak:or Issues & Rights, Ltd.,

S51 U.S. 308, 322 (2007); Philips v. Pitt Cty. Mem'l Hosp., S72 F.3d 176, 180 (4th Cir. 2009).

       "The FMLA provides covered employees with two types of rights and protections."

Yashenk:o v. Harrah's NC Casino Co., LLC, 446 F.3d S41, S46 (4th Cir. 2006). First, the FMLA

contains prescriptive protections that "set substantive floors for conduct by employers, and creating

entitlements for employees." Id. (alteration and quotation omitted). For example, under the FMLA,

"an eligible employee shall be entitled to a total of 12 workweeks of leave during any 12-month

period" for, inter alia, ''the birth of a son or daughter of the employee and in order to care for such

son or daughter." 29 U.S.C. § 2612(a)(l ). Second, the FMLA "contains proscriptive provisions that

protect employees from discrimination or retaliation for exercising their substantive rights."

Yashenk:o, 446 F.3d at S46. Within its proscriptive provisions, the FMLA distinguishes between

interference claims and retaliation claims. See id. at S46-S 1. Interference claims stem from section

261S(a)(l), which states that "[i]t shall be unlawful for any employer to interfere with, restrain, or

deny the exercise of or the attempt to exercise, any right provided under this subchapter." 29 U.S.C.

§ 261S(a)(l); see 29 C.F.R. § 82S.220(c). Retaliation claims, by contrast, originate from section

261S(a)(2), which states that "[i]t shall be unlawful for any employer to discharge or in any other

                                                  4

           Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 4 of 11
manner discriminate against any individual for opposing any practice made unlawful by this

subchapter." 29U.S.C. §2615(a)(2). Specifically, "employerscannotusethetakingofFMLAleave

as a negative factor in employment actions, such as hiring, promotions or disciplinary actions." 29

C.F.R. § 825.220(c).

        "To make out an 'interference' claim under the FMLA, an employee must thus demonstrate

that (1) [s]he is entitled to an FMLA benefit; (2) [her] employer interfered with the provision ofthat

benefit; and (3) that interference caused harm." Adams v. Anne Arundel Cty. Pub. Sch., 789 F.3d

422,427 (4th.Cir. 2015); seeRagsdalev. Wolverine World Wide, Inc., 535U.S. 81, 89 (2002); ~

e.g.• Corbett v. Richmond Metro. Transp. Auth., 203 F. Supp. 3d 699, 709 (E.D. Va. 2016)

(delineating a five-part test). "When the eligible employee returns from leave, he or she must 'be

restored by the employer to the position of employment held by the employee when the leave

commenced,' or 'be restored to an equivalent position with equivalent employment benefits, pay,

and other terms and conditions ofemployment."' Anderson v. Sch. Bd. of Gloucester Cty., Vitgini~

No. 3:18CV745, 2020 WL 2832475, at *29 (E.D. Va. May 29, 2020) (unpublished) (quoting 29

U.S.C. §§ 2614(a)(l)(A) and 2614(a)(l)(B)).

       As for the first factor, the parties agree that Bigelow was entitled to FMLA leave. In fact,

BigelowreceivedFMLA leave from April 1, 2019, through May 28, 2019, ''returned to work without

consequence at that time, and commenced her job duties and responsibilities without issue." Comp!.

at ff 14, 15. As for the second factor, Bigelow has not plausibly alleged that Syneos "interfered with

the provision of that [FMLA leave] benefit." Adams, 789 F.3d at 427; Corbett, 203 F. Supp. 3d at

709-10. Syneos cannot interfere with Bigelow's FMLA leave if she has taken the FMLA leave that

she was entitled to take. See Anderson, 2020 WL 2832475, at *29; Downs v. Winchester Med. Ctr.,

21 F. Supp.3d615,619(W.D. Va.2014);seealsoSeegerv. Cincinnati.Bell Tel.Co.,LLC,681 F.3d

                                                  5

           Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 5 of 11
274, 283 (6th Cir. 2012); Campbell v. Costco Wholesale Com., No. 3:12-CV-00306, 2013 WL

5164635, at *5 (M.D. Tenn. Sept. 12, 2013) (unpublished).

       As for the third factor, Bigelow has not plausibly alleged that she suffered harm from

Syneos's interference, even assuming such interference occurred. See Compl. at ff 8--34. Syneos

restored Bigelow to the same position that she held when the leave commenced: Clinical Operations

Lead. See 29 U.S.C. § 2614(a)(l)(A). Any harm that Bigelow suffered came after her leave, not

before it. Thus, the proper claim to remedy Bigelow's alleged harm concerning the promotion is

not ari.FMLA interference claim, but an FMLAretaliation claim. See, e.g., Conoshenti v. Pub. Serv.

Blee. & Gas Co., 364 F.3d 135, 146 n.9 (3d Cir. 2004), modified by Erdman v. Nationwide Ins. Co.,

582 F.3d 500 (3d Cir. 2009); Dotson v. Pfizer, Inc., 558 F.3d 284, 294--95 (4th Cir. 2009); Sumner

v. Mary Wasbingtnn Healthcare Physicians, No. 3:15-CV-42, 2015 WL 3444885, at *6 (E.D. Va.

May 28, 2015) (unpublished); Downs, 21 F. Supp. 3d at 617-18. Accordingly, Bigelow has not

plausibly ajleged an FMLA interference claim. Thus, the court dismisses count one.

                                                 m.
       Syneos has moved to strike Bigelow's class action claims in count one (i.e., FMLA

interference) and two (i.e., FMLA retaliation). See [D.E. 20]. The court has dismissed count one

for failure to state a claim under Rule 12(b)(6). Thus, the court analyzes the class action claims

concerning count two.

       Federal Rule ofCivil Procedure 12(f) allows a court to "strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter." Fed. R. Civ. P. 12(f).

Federal Rule of Civil Procedure 23(c)(l)(A) provides that "[a]t an early practicable time after a

person sues or is sued as a class representative, the court must determine by order whether to certify

the action as a class action." Fed. R. Civ. P. 23(c)(l)(A). "Sometimes the issues are plain enough

                                                  6

           Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 6 of 11
from the pleadings to determine whether the interests of the absent parties are fairly encompassed

within the named plaintiff's claim, and sometimes it may be necessary for the court to probe behind

the pleadings before coming to rest on the [class] certification question." Gen. Tel. Co. ofSw. v.

Falcon, 4S7 U.S. 147, 160 (1982).

       Generally, when viewing Rule 12(f) and Rule 23 in tandem, courts rarely make a class

determination at the pleading stage. See, e.g., Williams v. Potomac Family Dining Gr;p. Operating

Co., LLC, No. GJH-19-1780, 2019 WL S309628, at *S (D. Md. Oct. 21, 2019) (unpublished); see,

e.g., Letart v. Union Carbide Corp., No. 2:19-CV-00877, 2020 WL 2949781, at *2 (S.D. W. Va.

June 3, 2020) (unpublished); Aligv. Quicken Loans Inc., No. S:12-CV-114, 201S WL 1363665S,

at *3 (N.D. W. Va. Oct. 1S, 201S) (unpublished). However, "amotion to dismiss a complaint's class

allegations should be granted when it is clear from the face of the complaint that the plaintiff cannot

and could not meet Rule 23 's requirements for certification because the plaintiff has failed to

properly allege facts sufficient to make out a class or could establish no facts to make out a class."

Williams, 2019 WL S309628, at *S (alteration and quotation omitted). Although a plaintiff retains

the burden of proving class certification, a court analyzes a pre-discovery challenge to class

certification under ''the familiar standard ofreview for motions to dismiss under Rule 12(b)(6)." Id.

       Syneos seeks to strike the class claims and argues that Bigelow improperly alleges a ''fail-

safe" class. See [D.E. 21] 9--11; [D.E. 26] 6-7. A fail-safe class is one that "is defined so that

whether a person qualifies as a member [of the class] depends on whether the person has a valid

claim." EQT Prod. Co. v. Adair, 764 F.3d 347, 360 n.9 (4th Cir. 2014) (quoting Messner v.

Northshore Univ. HealthSys., 669 F.3d 802, 82S (7th Cir. 2012)).

       Fail-safe classes are considered improper for two reasons. First, in a fail-safe class, "a class

member either wins or, by virtue oflosing, is defined out of the class and is therefore not bound by

                                                  7

           Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 7 of 11
the judgment." Messner, 669 F.3d at 825. Hence, fail-safe classes ''fail to provide the resolution of

the claims of all class members that is envisioned in class action litigation." Ynnng v. Nationwide

Mut. Ins. Co., 693 F.3d 532, 538 (6th Cir. 2012).

        Second, fail-safe classes do not comply with Rule 23. See Fed. R. Civ. P. 23. Specifically,

Rule 23 requires that members of a proposed class be readily identifiable, a principle called

"ascertainability." Krakauer v. Dish Network. L.L.C., 925 F.3d 643, 655 (4th Cir. 2019). ''Under

this principle, ... a class cannot be certified unless a court can readily identify the class members

in reference to objective criteria." Id. (quotations omitted). In certifying a class, however, a court

may not "conduct a preUminary inquiry into the merits of a suit." Eisen v. Carlisle and Jacquelin,

417 U.S. 156, 177 (1974). Specifically, "class litigation should not move forward when a court

cannot identify class members without 'extensive and individualized fact-finding or mini-trials."'

Krakauer, 925 F.3d at 658. (quoting EQT Prod. Co., 764 F.3d at 358). Because a fail-safe class

requires a court to inquire into the merits ofthe underlying case to identify the members ofthe class,

fail-safe class definitions violate these principles. See, e.g.• Chado v. Nat'l Auto Inspections, LLC,

No. JKB-17-2945, 2019 WL 1981042, at *4, (D. Md. May 3, 2019) (unpublished).

       Although the Supreme Court has not addressed the fail-safe class question, nearly every

circuit court ofappeals to address the question considers fail-safe classes improper. See, ~, Orduno

v. P i ~ 932 F.3d 710, 716-17 (8th Cir. 2019); Cordoba v. DIRECTV, LLC, 942 F.3d 1259,

1276-77 (11th Cir. 2019); McCasterv. DardenRests.,Inc., 845 F.3d 794, 799-800 (7th Cir. 2017); 1


       1
          The Mccaster court addressed a fail-safe class in the employment context. In Mccaster,
the Seventh Circuit held that a class definition that "sought to represent a class of ' [a]11 persons
separated from hourly employment with [Darden] in Illinois between December 11, 2003, and the
conclusion of this action[] who were subject to Darden's Vacation Policy ... and who did not
receive all earned vacation pay benefits" was impermissible because the class definition ''plainly
tu.m[ed] on whether the former employee ha[d] a valid claim." 845 F.3d at 799.

                                                  8

           Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 8 of 11
Torres v. Mercer Canyons, Inc., 835 F.3d 1125, 1138 n. 7 (9th Cir. 2016); In re Nexium Antitrust

Litig., 777 F.3d 9, 22 & n.19 (1st Cir. 2015); Byrd v. Aaron's, Inc., 784 F.3d 154, 167 (3d Cir.

2015); Randleman v. Fidelity Nat'l Title Ins. Co., 646 F.3d 347, 352 (6th Cir. 2011); but see In re

Rodriguez, 695 F.3d 360, 370 (5th Cir.2012) ("our precedent rejects the fail-safe class prohibition").

,Additionally, numerous treatises discuss the impermissibility of fail-safe classes. See, e.g., 7A

Wright&Miller,Fed.Prac. &Proc.§ 1760&n.14.SS (discussinghowtheThirdCircuitand "[o]ther

courts ... have ruled that requiring fail-safe classes for certification is improper''); Herr, Annotated

Manual for Complex Litig. § 21.222 ("The order defining the class should avoid ... terms that

depend on resolution of the merits."); 1 Rubenstein, Newberg on Class Actions § 3:6 ("Class

definitions that require a court to decide the merits of prospective individual class members' claims

to determine class membership-sometimes referred to as 'fail-safe' classes-may also run afoul

of the definiteness requirement.").

        Bigelow's proposed class is an impermissible fail-safe class. Bigelow frames her proposed

class as:

        Any and all employees who worked for Defendant during the relevant limitations
        period who were denied promotions, pay increases, and/or suffered any adverse
        employment action, as a result of her/his/their prior or anticipated use of protected
        FMLA leave during her/his/their employment.

Compl. at ,r 3. This class definition turns on whether the employee has a valid claim, and "[t]hat

is a classic fail-safe class." Mccaster, 845 F.3d at 799. To illustrate, if plaintiff fails to prove (1)

that a particular employee experienced adverse promotion, pay, or employment actions or (2) that

Syneos took such actions because the employee used or planned to use FMLA leave, then Syneos

is entitled to a judgment in its favor with respect to that employee. Cf. Compl. at ,r 3. The court,

however, could not enter a judgment against that particular employee because that employee would


                                                   9

            Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 9 of 11
no longer fit the class definition. See Mccaster, 845 F.3d at 799; Young. 693 F.3d at 538; Messner,

669 F.3d at 825; Genenbacher v. CentwyTel Fiber Co. Il, 244 F.R.D. 485, 487-88 (C.D. ID. 2007).

Bigelow's fail-safe class defines itselfbased on legal conclusions and impermissibly constitutes "a

class that cannot be defined until the case is resolved on its merits." Young. 693 F.3d at 538; see

Wilkinson v. Greater DaytonReg'l TransitAuth., No. 3:l 1-CV-247, 2017 WL 3578702, at *7 (S.D.

Ohio Aug. 17, 2017) (unpublished). A fail-safe class action leaves a defendant in a ''heads, I win

... tails, I can sue again" situation, contravening the truism that class actions should ''resolve an

issue that is central to the validity of each one of the claims in one stroke." Wal-Mart Stores, Inc.

v. Dukes, 564 U.S. 338, 350 (2011) (emphasis added). Accordingly, the court strikes Bigelow's

class action claim in count two.

                                                  IV.

       Bigelow has moved for leave to file an amended complaint. See [D.E. 24]. Federal Rule of

Civil Procedure 15 states that "[a] party may amend its pleading once as a matter of course." Fed.

R. Civ. P. 15(a)(l ). "In all other cases, a party may amend its pleading only with the opposing party's

written consent or the court's leave. The court should freely give leave when justice so requires."

Fed. R. Civ. P. 15(a)(2). "[L]eave to amend a pleading should be denied only when the amendment

would be prejudicial to the opposing party, there has been bad faith on the part of the moving party,

or the amendment would be futile." Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir.

1986); see Foman v. Davis, 371 U.S. 178, 182 (1962). "A proposed amendment is ... futile if the

claim it presents would not survive a motion to dismiss." Save Our Sound OBX, Inc. v. N. Carolina

DC,P't ofTransp., 914 F.3d 213,228 (4th Cir. 2019); see Perkins v. United States, 55 F.3d 910, 917

(4th Cir. 1995).



                                                  10

          Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 10 of 11
                                                                                              ./




       Bigelow's proposed amended complaint is futile. It adds nothing material to the court's

analysis concerning either the FlvtLA interference claim or the class action claim. Instead, Bigelow

has proposed only minor changes such as alleging that "Plaintiff did not, in fact, return to work

without consequence from her FMLA leave," including a citation to 29 C.F.R. § 825.220(c), and

asserting that "Defendant utilizes the taking of and/or FMLA leave as a negative factor in

employment actions ...." Am. Compl. [D.E. 24-1] ,Mf29, 30, 33. AsforwhetherBigelowreturned

to work without consequence, the court has considered that issue in ruling on the motion to dismiss.

As for 29 C.F.R. § 825.220(c), the court has considered the regulation in its ruling. As discussed,

the regulation informs Bigelow's FMLA retaliation claim, not her FMLA interference claim. See,

e.g.• Seeger, 681 F.3d at 283; Conshenti, 364 F.3d at 146 n.9; Downs, 21 F. Supp. 3d at 617-18. As

for whether Syneos considers FMLA as a negative factor, the court has already assumed the veracity

ofthis allegation and considered it in ruling on the motion to dismiss. Accordingly, the court denies

Bigelow's motion to amend as futile.

                                                 V.
       In sum, the court GRANTS defendant's partial motion to dismiss, DIS:tv.lISSES WITH

PREJUDICE plaintiff's FlvtLA interference claim, STRIKES WITHOUT PREJUDICE plaintiff's

class claims [D.E. 20], and DENIES as futile plaintiff's motion to amend [D.E. 24].

       SO ORDERED. This 1-1 day of August.




                                                        United States District Judge




                                                 11

          Case 5:20-cv-00028-D Document 28 Filed 08/27/20 Page 11 of 11
